DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the AFCP 2.0 request filed 06/21/2022. The after final amendment will be treated under AFCP 2.0 and the amendment is entered. Claims 1-3, 7-8, 10-12, 16-17, 19 and 21 are pending with claims 4-6, 9, 13-15, 18 and 20 cancelled and claim 21 newly added.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 06/21/2022, with respect to claims 1-3, 7, 10-12, 16 and 19 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-3, 7, 10-12, 16 and 19 have been withdrawn. 
Applicant’s arguments, see Remarks pages 8-11, filed 06/21/2022, with respect to claims 1-3, 7, 10-12, 16 and 19 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 7, 10-12, 16 and 19 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-8, 10-12, 16-17, 19 and 21 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigeration system, comprising: a main flow circuit… a heat input… a passive pump… a condenser… a cooling branch having a cooling branch inlet in fluid communication with the main flow circuit and disposed downstream of the condenser, and a cooling branch outlet in fluid communication with the passive pump port to generate flow through the cooling branch with heated refrigerant flow through the passive pump; one or more cooling modules… wherein the one or more cooling modules includes a plurality of cooling modules disposed downstream of the at least one expander, wherein the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly” recited in claim 1; “An aircraft electronics system, comprising: one or more avionics electrical circuits; and a refrigeration system operatively connected to the one or more avionics electrical circuits, comprising: a main flow circuit… a heat input… a passive pump… a condenser… a cooling branch having a cooling branch inlet in fluid communication with the main flow circuit and disposed downstream of the condenser, and a cooling branch outlet in fluid communication with the passive pump port to generate flow through the cooling branch with heated refrigerant flow through the passive pump; one or more cooling modules… wherein the one or more cooling modules includes a plurality of cooling modules disposed downstream of the at least one expander, wherein the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly” recited in claim 10; “A method, comprising: cooling a heat source using waste heat from an aircraft system and without using a compressor, wherein using waste heat includes using the waste heat to drive an ejector pump to generate flow through a cooling branch to provide cooling flow to one or more cooling modules in thermal communication with the heat source, wherein the one or more cooling modules includes a plurality of cooling modules are disposed in parallel with each other” recited in claim 19. 
The closest prior art of record (St. Rock—EP 3339176) discloses a refrigeration system with many of the limitations claimed, but not including a plurality of cooling modules disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly. Although it is well known to provide cooling modules in a parallel arrangement (Doyle et al.—US 3,757,530), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the refrigeration system to include the combination of at least the structure of the cooling modules and ejector pump in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 10 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763